Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Trent Hoffman on 12/3/2021.

The application has been amended as follows: 
Claims 6 and 15 have been cancelled. 
In claim 1 (patent claim 1),
	line 11: “one pod” has been changed to --one pod, wherein the controller is in electronic communication with the pod housing and is configured to control a pod puncture tool--.
In claim 9 (patent claim 12),
	line 7: “drain” has been changed to --drain, wherein the pod housing comprises a pod puncture tool and the controller is configured to control the pod puncture tool--.
In claim 20 (patent claim 18),
	line 1: “15” has been changed to --9--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the above amendments to claims 1 and 9 avoid the application of the prior art of record alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dean et al. and Schultz et al. disclose a drain treatment system but lack the controller that is configured to control a pod puncture tool of claim 1 or the pod housing comprises a pod puncture tool and the controller is configured to control the pod puncture tool of claim 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TUAN N NGUYEN/Primary Examiner, Art Unit 3754